DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendment filed on 6/15/2022; after entry of this amendment, claims 1-17 are currently pending in this Application with claims 14 and 15 being withdrawn from further examination. 
	Applicant’s amendment to claim 17 is acknowledged and entered; nevertheless, the examiner, respectfully, submits that no rejection was presented over claim 17 in the previous Office Action.

Claim Objections
Claim 4 is objected to because of the following informalities:  as a result of amendment to claim 1, the inclusion of “bronze” in the recitation of claim 4 is redundant. It is suggested to change the language of claim 4 to the following: The abrasive article of claim 1, wherein the metallic matrix component, in addition to bronze, comprises an alloy of elemental silver, elemental copper, and elemental tin. This is in particular supported by paragraph [0024] of the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 depends from claim 1 and claim 1 has been amended to include a metallic matrix comprising bronze; thus, claim 4 is found indefinite for reciting the presence of bronze. 
For the purpose of examination, claim 4 has been interpreted to mean that an alloy of elemental silver, elemental copper, and elemental tin is present in addition to bronze.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 depends from claim 1, and claim 3 depends from claim 2; currently amended claim 1 recites a metallic matrix component comprising “metal particles”, and wherein the metal particles comprise bronze. Therefore, the recitation of claim 2 does not further limit claim 1, and because claim 3 depends from claim 2, it is also rejected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-13, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0205676 to Tian et al. (hereinafter Tian) in view of U.S. Patent Application No. 2013/0014445 to Wang et al. (hereinafter Wang) and with evidence from U.S. Patent Application No. 2004/0047813 to Yano et al. (hereinafter Yano), or in the alternative, over Tian in view of Wang with evidence from Yano and further in view of and further in view of U.S. Patent Application Publication No. 2015/0290771 to Li.

With respect to claim 1, Tian discloses an abrasive article comprising a plurality of abrasive particles which have a first and second coatings, and wherein said particles are affixed onto a substrate using a bonding layer having a composition of a metal or metal alloy (Tian, abstract, Figure 2, [0009], [0033], and [0057]). The bonding layer comprises of materials such as metal or metal alloys, and thus, it is taken to read on the claimed “metallic matrix”. Furthermore, the reference discloses that the abrasive particles can be a combination of the listed materials which include materials such as diamond as well as nitrides. Due to the fact that the reference is open to the use of a “combination” of different disclosed materials (Tian, [0033]), it is taken that a combination of any and all of the disclosed list may be used such as a combination of diamond and nitrides. The disclosure on diamond is taken to read on the claimed abrasive particles.
Tian does not expressly and/or literally disclose that silicon nitride is a known nitride in the field of abrasive industry.
Wang, drawn to abrasive articles, discloses that among nitrides, silicon nitride is a known abrasive grain (Wang, abstract, [0080]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tian in order to include silicon nitride as their disclosed nitrides as abrasive grains motivated by the fact that silicon nitride is a known nitride in the field of abrasive articles as that shown by Wang. Considering the fact that Tian discloses a combination of different abrasive grains, it would be well within the scope of a skilled artisan to have considered the use of a combination of diamond and silicon nitride. Although Tian or Tian in view of Wang may not literally disclose the use of silicon nitride as a filler, considering the fact that silicon nitride is disclosed in the original disclosure of the present Application under examination as a filler material particle, (see specification, paragraphs [0027] and [0106]), irrespective of under what category silicon nitride may have been disclosed by Tian or Tian in view of Wang, the disclosure of silicon nitride is taken to render the claimed filler particles obvious.
This is especially in light of the fact that as evidenced by Yano, diamond has a hardness of 10 which is higher than the hardness of silicon nitride which is 9 (Yano, [0011]). Therefore, the disclosure of Tian in view of Wang as evidenced by Yano is taken to render diamond as abrasive grain and silicon nitride as filler particles obvious wherein silicon nitride has a lower hardness than diamond. Again, it is important to note that irrespective of the combination of Tian in view of Wang referring to silicon nitride in the category of abrasive particles, it is noted that silicon nitride is the same material as one of those disclosed in the present Application under examination, as well as dependent claim 6, as a preferred filler material particle.
With respect to the claimed feature of the filler particle having a metallic layer coated to at least part of it wherein such metallic layer is less than 0.5 micron, it is noted that Tian is drawn to applying two coatings onto its abrasive particles, wherein silicon nitride is included therein, and wherein Tian discloses that one coating is disclosed as the first coating of a metallic type material and the thickness of the first coating layer can be at least about 1% of the average particle size of the abrasive particles (Tian, [0036], [0038], and [0041]). Tian discloses an average particle size of abrasive grain of at least about 0.1 microns (Tian, [0035]); thus, the thickness of the first coating layer would be at least about 0.001 µm. The thickness of the first coating layer renders the claimed “less than 0.5 µm” for the claimed “first metallic layer” onto filler particles obvious. It is important to note that the claim recites the open phrase “comprising” and thus, allows other components included in the claimed abrasive article.
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Additionally, MPEP 2144 states “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988).
Tian in view of Wang as evidenced by Yano renders an abrasive article having a metallic matrix and abrasive grains dispersed within the metallic matrix obvious, wherein the article also comprises filler particles having a hardness less than the hardness of the abrasive particles, and wherein the filler particles have a metallic layer coating of a thickness of less than 0.5 micron, as detailed out above.
Tian discloses that the bonding layer, which reads on the claimed metallic matrix, comprises metals and alloys of metals such as copper, silver, tin, zinc, manganese, and more (Tian, [0057]); an alloy of copper and tin is bronze. Thus, Tian is taken to broadly renders the use of bronze obvious. Additionally, with respect to the recitation of the metallic matrix component comprising a plurality of metallic “particles”, it is noted that the claims are drawn a finally formed abrasive article, not to a process of manufacturing an abrasive article with manufacturing steps such as those starting from the use of metallic matrix in particulate form. In the finally formed abrasive article, all the components are bonded to each other; thus, nothing can be present in “particles” form. The “metal particles” implies a process limitation in a product claim, and thus, does not further add patentable weight to the examination of the product claim as the starting material utilized in the production of the final abrasive article is not under examination, but that it is the final product, i.e. claimed abrasive article, which is under examination. With respect to product-by-process, it is noted that MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Nevertheless, and assuming the rejection over the combination of Tian in view of Wang with evidence from Yano is not found persuasive, in the alternative, Li is cited and added to said combination.
Li, drawn to abrasive articles such as wire saw, disclose fillers such as silicon nitride having a coating, and abrasive particles (Li, [0010], [0028], [0039], [0044], [0051]- [0053]) dispersed in a metallic matrix; thus, Li is drawn to the same field of endeavor as that of Tian. Additionally, Li discloses that the metallic matrix comprises of materials such as bronze (Li, [0049]) as well as other metals or alloys.
Therefore, it would have been obvious to a person having ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified Tian in view of Wang and as evidenced by Yano in order to include a metallic matrix/bond material of materials such as bronze motivated by the fact that not only Tian is open the use of alloys of metals such as copper, tin, silver, zinc, manganese and more, which would broadly render the use of bronze (i.e. an alloy of copper and tin) obvious, but further motivated by the fact that bronze alloy has been recognized and known in the art as a suitable metallic bond material as that taught by Li. The use of a known metallic bond material in the same field of art is well within the scope of a skilled artisan. 

With respect to claim 2, as detailed out above, Tian in view of Wang with evidence from Yano, or in the alternative, Tian in view of Wan with evidence from Yano and further in view of Li renders “wherein the metallic matrix component comprises a plurality of metallic particles” obvious as detailed out above. Additionally, as also noted above, with respect to the recitation of the metallic matrix component comprising a plurality of metallic “particles”, it is noted that the claims are drawn a finally formed abrasive article, not to a process of manufacturing an abrasive article with manufacturing steps such as those starting from the use of metallic matrix in particulate form. In the finally formed abrasive article, all the components are bonded to each other; thus, nothing can be present in “particles” form.

With respect to claim 5, the combination of Tian in view of Wang as evidenced by Yano, or in the alternative, the combination of Tian in view of Wang with evidence from Yano and further in view of Li renders claim 5 obvious; this is in particular because Tian is drawn to the use of a plurality of abrasive particles, and as noted above, included in that category, are diamond (i.e. claimed abrasive particles) as well as nitrides which is taken to render silicon nitride as filler, obvious. Thus, the combination of references not only renders the use of a plurality of abrasive particles obvious but also renders the use of a plurality of filler particles obvious.

With respect to claim 6, the combination of references renders the use of silicon nitride obvious, and considering the fact that a combination of different abrasive grains can be used, it would be well within the scope of a skilled artisan to have utilized a combination of diamond and silicon nitride, both have been taught by Tian, wherein silicon nitride is one of the preferred claimed materials claimed for the filler particles.

With respect to claim 7, as noted above, Tian discloses applying two coatings onto its abrasive particles, wherein silicon nitride which is included in the category of abrasive grains also reads on one of the preferred filler particle materials. Tian discloses that one coating is disclosed as the first coating of a metallic type material and the thickness of the first coating layer can be at least about 1% and not greater than about 80% of the average particle size of the abrasive particles (Tian, [0036], [0038], and [0041]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 8, Tian in view of Wang with evidence from Yano, or in the alternative, Tian in view of Wang with evidence from Yano in view of Li renders claim 8 obvious; this is in particular because Tian discloses that the first coating layer, i.e. claimed first metallic layer coating onto filler particles, can be formed such that this coating can overly at least about 50% of the exterior surface area of the particles, which fillers would be included therein, and this exterior surface can be essentially the “entire exterior surface” of the particles (Tian, [0037]).
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 9, the combination of Tian in view of Wang with evidence from Yano, or in the alternative, Tian in view of Wang with evidence from Yano and further in view of Li renders claim 9 obvious; this is in particular because the first coating layer of Tian can include metal and metal alloy materials (Tian, [(0036]).

With respect to claim 10, the combination of Tian in view of Wang as evidenced by Yano, or in the alternative, the combination of Tian in view of Wang with evidence from Yano and further in view of Li, renders claim 10 obvious; this is in particular because the first coating layer of Tian can include materials such as copper, silver or more (Tian, [0036]).

With respect to claim 11, the combination of Tian in view of Wang with evidence from Yano, or in the alternative, Tian in view of Wang with evidence from Yano and further in view of Li, renders claim 11 obvious; this is in particular because Tian discloses a second coating layer covering the first coating layer (Tian, [0043]).

With respect to claim 12, the combination of Tian in view of Wang with evidence from Yano, or in the alternative combination of Tian in view of Wang with evidence from Yano and further in view of Li, renders claim 12 obvious; this is in particular because Tian discloses the use of a plurality of abrasive particles, not just one single particle.

With respect to claim 13, the combination of Tian in view of Wang with evidence from Yano, or in the alternative the combination of Tian in view of Wang with evidence from Yano and further in view of Li, renders claim 13 obvious; this is in particular because Tian discloses diamond as one of the suitable abrasive particles (Tian, [0033]).

With respect to claim 16, this claim is considered rejected with claim 1 considering the fact that claim 16 is a product-by-process claim; this is because claim 16 claims the method through which the first metal coating is applied, i.e. via vapor deposition, onto the filler particles. With respect to product-by-process, it is noted that MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

With respect to claim 17, Tian teaches that the first coating layer has a thickness which is at least about 1%, at least about 5%, at least about 10%, or even at least about 12% of the average particle size of the abrasive particles (Tian, [0036], [0038], and [0041]). Tian, additionally, discloses that the thickness of the first coating layer is not greater than about 80%, not greater than about 70%, not greater than about 60%, not greater than 50%, not greater than 40%, or even not greater than about 30% of an average particle size of the abrasive particles (Tian, [0041]). Furthermore, Tian discloses an average particle size of abrasive grain of at least about 0.1 microns, or at least about 0.5 microns or even at least about 1 micron, and not greater than 500 microns, or not greater than 400 microns, not greater than about 300 microns, not greater than about 250 microns, not greater than about 200 microns, not greater than about 150 microns, or even not greater than about 100 microns (Tian, [0035]). Thus, based on the above disclosures, it is evidenced that the reference teaches a first metallic layer thickness which has, at least, an overlapping, if not a thickness which falls within the claimed range for some of the disclosed ranges. Taking the disclosure of the first coating layer having a thickness of not greater than about 30% of an average particle size of at least about 0.5 microns would result in a thickness of about 0.15 micron which falls within the claimed range. 
MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Wang with evidence from Yano as applied to claim 1 above, or in the alternative over Tian in view of Wang with evidence from Yano and further in view of Li, as applied to claim 1 above, and additionally with evidence from U.S. Patent No. 5,304,461 to Inoue et al. (hereinafter Inoue).
As noted above in the rejection of claim 2, the recitation drawn to metallic “particles” implies that starting material of the metallic matrix component are in particulate form; whereas, the claims are drawn to a finally formed abrasive article not to a process of manufacturing an abrasive article. Thus, the nature and form of the starting materials does not add patentable weight to the examination of the product claims under examination. Therefore, considering the fact that the finally formed abrasive article cannot be in particulate form, that aspect of claim 3 is considered rejected with claims 2 and 1.
As for the hardness of the claimed metallic particles which refers to the hardness of the metallic matrix, it is noted that diamond is widely known as the hardest material; thus, it is inevitable that the hardness of the metallic matrix material as the disclosed material for the bonding layer, is lower than the hardness of diamond. This is further evidenced by Inoue which clearly discloses that diamond is the material very well known to have the highest hardness among all materials (Inoue, col. 2, lines 10-14).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and the Objection set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art do not teach or disclose the cumulative limitations of claims 1 and 4; in other words, the prior art do not disclose or suggest the abrasive article of claim 1 wherein the metallic matrix component, in addition to bronze, comprises an alloy of elemental silver, elemental copper, and elemental tin.

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive.
Applicant has argued that none of the references teach or suggest a metal matrix with bronze particles, and as result, Applicant has concluded that amendment claim 1 is allowable. Applicant has, further, argued that Yano teaches a tooth cleaning product, and bronze is a toxic metal; therefore, Applicant has concluded, that bronze should not be included in the product of Yano. As such, Applicant has argued that the rejection of claims 1-2, 5-13, and 16-17, over the combination of Tian in view of Wang and Yano should be withdrawn.  Applicant has further, concluded that the rejection of claim 3 over Tian in view of Wang and with evidence from Yano and with evidence from Inoue has to be withdrawn. Finally, Applicant has concluded that the rejection of claim 4 over Tian in view of Wang and with evidence from Yano and further in view of Li should be withdrawn. Applicant has argued paragraph [0049] of Li, and submitted that Li fails to remedy the deficit with respect to amended independent claim 1 because Li does not teach bronze particles as recited in amended independent claim 1. 
The examiner, respectfully, submits that Tian discloses the use of an alloy of metals such as copper and tin, which clearly reads on bronze; nevertheless, Li also specifically and literally discloses the use of bronze as a bonding matrix material. Furthermore, Yano was used as an evidence for disclosing the specific hardness values for diamond and silicon nitride, otherwise, Tian as the primary reference discloses the use of both diamond and silicon nitride, and the nature and characteristic of materials (i.e. characteristics such as hardness) is part of the material itself. Moreover, it has been widely known that diamond is the hardness material, but Inoue has been used as another evidence, as also cited as evidence. Finally, Li, drawn to the same field of endeavor, if not the same field of art, discloses the use of bronze as a metallic matrix material, which is also broadly rendered obvious by the teaching of Tian on the use of an alloy of copper and tin. Regardless of how the bonding material is applied, i.e. whether through plating or non-plating processes, the disclosed material itself is the same as claimed. As noted above in the rejection, the process through which the claimed article is made does not further limit the product under examination. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731